DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group I (claims 1-4, 8, 10, 12-13, 15, 19, 23-24, 29 and 37) and SEQ ID NO:6 in the reply filed on 27 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-6, 26-28, 30 and 34 are withdrawn as being drawn to nonelected inventions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 8, 10, 12, 19, 23, 29 and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
SEQ ID NO:5 and the protein it encodes, SEQ ID NO:6, were isolated from Pseudomonas entomophila strain JH23959-1 (pg 126, lines 1-6) and are found in several other P. entomophila strains (Table 1).  
Claim 1 encompasses a protein of SEQ ID NO:6 or a fragment thereof, and claim 10 encompasses a nucleic acid that encodes it.  
Claim 1, and claims 2-3, 8, 29 and 37 dependent upon it, recite the additional element that the protein is recombinant, and claim 10, and claim 12 dependent upon it, recite the additional element that the nucleic acid is recombinant.  However, “recombinant” does not confer any structure, and merely recites how the nucleic acid or protein was made.  Thus, these claims are not directed to significantly more than products of nature.
Claims 2-3 recite that the protein comprises one of several cited fragments of SEQ ID NO:6.  However, these fragments are part of SEQ ID NO:6.  The claims recite no other elements.  Thus, these claims are not directed to significantly more than products of nature.
Claim 8 recites the additional element of a composition comprising the protein.  However, “composition” does not confer any structure, as it encompasses the protein in water or in P. entomophila strain JH23959-1.  Thus, this claim is not directed to significantly more than a product of nature.
Claim 29 recites the additional elements that the protein comprises an N-terminal MACPF domain and a C-terminal β-prism domain.  However, these are inherent features of SEQ ID NO:6.  Thus, this claim is not directed to significantly more than a product of nature.
Claim 37 recites the additional elements that the protein is labeled with a detectable label.  However, as claim 1 encompasses fragments of SEQ ID NO:6, claim 37 encompasses longer fragments of SEQ ID NO:6, where the additional amino acids are the label.  This label would be detectable by antibodies.  Thus, this claim is not directed to significantly more than a product of nature.
Claim 12 recites the additional element that the nucleic acid is has codons optimized for expression in a plant.  However, codons optimization does not confer any structure, as the native nucleic acid could be expressed in a plant, particularly in the bacteria-like chloroplast, and as the native nucleic acid would contain at least two codons optimized for expression in a plant because they are the only ones that encode a particular amino acid (like methionine).  Thus, this claim is not directed to significantly more than a product of nature. 
Claim 19 is drawn to a method comprising contacting an insect pest with the protein.  However, in nature P. entomophila, and thus the protein it comprises, comes in contact with insects from a number of different orders (Vodovar et al, Nature Biotechnol. 24:673-679;  see abstract).  As pests are found in a wide range of habitats, the method step is recited at a high level of generality such that substantially all practical applications of the naturally occurring product are covered.  Thus, this claim is not directed to significantly more than a process of nature.
Claim 23 recites the additional element that the pest is resistant to at least one Cry insecticidal protein.  However, natural genetic variation conferring Cry protein resistance is common in insect pests (Tabashnik et al, 2013, Nature Biotechnol. 31:510-521; pg 512, left column, paragraph 3).  Thus, this claim is not directed to significantly more than a process of nature.

Claims 1-4, 8, 10, 12-13, 15, 19, 23-24, 29 and 37 are free of the art, given the failure of the prior art to teach or suggest a protein with 80% identity to SEQ ID NO:6.  The closest prior art is a protein disclosed in GenBank Accession Number ABV41489.1 (2014, https://www.ncbi.nlm.nih.gov/protein/ABV41489.1?report=genpept): 
A8GEE9_SERP5
ID   A8GEE9_SERP5            Unreviewed;       489 AA.
AC   A8GEE9;
DT   13-NOV-2007, integrated into UniProtKB/TrEMBL.
DT   13-NOV-2007, sequence version 1.
DT   25-MAY-2022, entry version 51.
DE   SubName: Full=Membrane attack complex component/perforin/complement C9 {ECO:0000313|EMBL:ABV41489.1};
GN   OrderedLocusNames=Spro_2388 {ECO:0000313|EMBL:ABV41489.1};
OS   Serratia proteamaculans (strain 568).
OC   Bacteria; Proteobacteria; Gammaproteobacteria; Enterobacterales;
OC   Yersiniaceae; Serratia.
OX   NCBI_TaxID=399741 {ECO:0000313|EMBL:ABV41489.1};
RN   [1] {ECO:0000313|EMBL:ABV41489.1}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=568 {ECO:0000313|EMBL:ABV41489.1};
RG   US DOE Joint Genome Institute;
RA   Copeland A., Lucas S., Lapidus A., Barry K., Glavina del Rio T., Dalin E.,
RA   Tice H., Pitluck S., Chain P., Malfatti S., Shin M., Vergez L., Schmutz J.,
RA   Larimer F., Land M., Hauser L., Kyrpides N., Kim E., Taghavi S., Newman L.,
RA   Vangronsveld J., van der Lelie D., Richardson P.;
RT   "Complete sequence of chromosome of Serratia proteamaculans 568.";
RL   Submitted (SEP-2007) to the EMBL/GenBank/DDBJ databases.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CP000826; ABV41489.1; -; Genomic_DNA.
DR   RefSeq; WP_012145116.1; NC_009832.1.
DR   STRING; 399741.Spro_2388; -.
DR   EnsemblBacteria; ABV41489; ABV41489; Spro_2388.
DR   KEGG; spe:Spro_2388; -.
DR   eggNOG; ENOG502ZARC; Bacteria.
DR   HOGENOM; CLU_581004_0_0_6; -.
DR   OMA; CITELKF; -.
DR   OrthoDB; 1459319at2; -.
DR   GO; GO:0005737; C:cytoplasm; IEA:UniProt.
DR   InterPro; IPR023341; MABP.
DR   InterPro; IPR020864; MACPF.
DR   Pfam; PF01823; MACPF; 1.
DR   PROSITE; PS51498; MABP; 1.
DR   PROSITE; PS51412; MACPF_2; 1.
PE   4: Predicted;
FT   DOMAIN          18..343
FT                   /note="MACPF"
FT                   /evidence="ECO:0000259|PROSITE:PS51412"
FT   DOMAIN          341..487
FT                   /note="MABP"
FT                   /evidence="ECO:0000259|PROSITE:PS51498"
SQ   SEQUENCE   489 AA;  53414 MW;  1002A4F97C84F448 CRC64;

  Query Match             35.5%;  Score 899;  DB 107;  Length 489;
  Best Local Similarity   36.1%;  
  Matches  167;  Conservative  108;  Mismatches  180;  Indels    8;  Gaps    3;

Qy         28 LSESVLPGVEAIGLGYNPFLGYAGVGSGTVQLFDWNNAKKKKVSFK-PEFVVPEIVDVQQ 86
              |    ||||  || |||||| ||   :    : ||: ::  :::    :: :|:::    
Db         24 LPSDTLPGVGIIGCGYNPFLAYADASAVLHPILDWSKSQFNEITMNGQQYQLPDVLQAVW 83

Qy         87 NDSASYTNISGNTVTEYQRSLAVSVAIEGKYNFFSGSLSTDYDENSLRNAENEFTRIQQS 146
                : || :::| ::  |   || |: : | | ||| | : :: ::||| :||||:| |||
Db         84 LSNQSYASVTGKSLQSYLTELANSIKVSGNYGFFSASATNEFSDSSLRKSENEFSRCQQS 143

Qy        147 INLWSLRLPS-VKSLRDLMLPHMREQLDELDVKNPSAISRFFDRVGSHFLTGIVMGGRAI 205
               :|||: :|: :  |:: :     : :: :: ::  :|:  |:  ||| |   ||||:| 
Db        144 FDLWSISIPADIARLQNYVSDDFIKLINAINPESKDSIATVFNVYGSHVLMSGVMGGKAH 203

Qy        206 LAASTNKLKVKRDYSVSVIAKASYEGLTGQLSAEARTKYGESMSSFTQYSSTHQEVRGGD 265
              ::|| ||| : : : :| | :| || || ||| | : || |:  ||::  |   :: || 
Db        204 VSASANKLTLTQKFEMSTIVQAKYEQLTSQLSVEDKLKYSEAFDSFSESGSYTYDILGGS 263

Qy        266 GTKAHGVFEGKA------GFQAWVDSVGTSPDFVDFVPTIPMLEIWSLCKTDSQAEAMKR 319
               :    ||:  :        : |: |: : |    |:    :: :| ||:  ::|:|:|:
Db        264 PSLGALVFKNNSQGSSDDNLKNWIQSISSMPVLTKFIDQTSLMPVWLLCEDKTKADALKK 323

Qy        320 HFDTVWAREQSDKYRIKANYIDQLVVITGDSSTIEPPAGYTKIPYDLNAGAKGDFIYLCY 379
              ::|  |:: |     ::|||||:|  : ||:| |  | ||||:| |||: | | ::||||
Db        324 YYDNTWSKSQMAVASLRANYIDELTFVLGDNSDIPAPVGYTKVPIDLNSDAGGKYVYLCY 383

Qy        380 HEQAWYPDNTKPAVTAIKIIYDREPVPTGYIKLPQDLNKGAGGADIYLCYKLEGYNTDTA 439
              ||  : | | |  :  |:::|  :    ||||:  ||| ||||  :|| ||     :   
Db        384 HEAQFTPVNGKQPIVDIQVLYGSQMPAPGYIKIDVDLNSGAGGEFVYLSYKKGEPTSSDV 443

Qy        440 INKITVISGNNPDINAPYGYEKVPGDLNKGAKGNFIYACTFVG 482
              ||||| : | |  :  ||||::: |||| || |:|:| ||: |
Db        444 INKITAVYGKNEYVPTPYGYKQISGDLNAGAGGDFVYLCTYQG 486


Claims 4, 13, 15 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662